 


113 HR 827 IH: Improving Security for Investors and Providing Closure Act of 2013
U.S. House of Representatives
2013-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 827 
IN THE HOUSE OF REPRESENTATIVES 
 
February 26, 2013 
Mr. Cassidy (for himself and Mr. Deutch) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend the Securities Investor Protection Act of 1970 to provide one-time payments from the SIPC Fund for customers during a pending lawsuit by the Securities and Exchange Commission against the Securities Investor Protection Corporation, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Improving Security for Investors and Providing Closure Act of 2013 or the Improving SIPC Act of 2013. 
2.Customer payment during pending action 
(a)In generalSection 11 of the Securities Investor Protection Act of 1970 (15 U.S.C. 78ggg) is amended— 
(1)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and 
(2)by inserting after subsection (b) the following: 
 
(c)Customer payment during pending action 
(1)One-time payment permitted 
(A)In generalAt the time that an action is initiated under subsection (b), SIPC may choose to allow all customers of the debtor to elect to receive a one-time payment from the SIPC Fund. 
(B)Customer electionIf SIPC allows customers to make the election described under subparagraph (A), each customer choosing to make such election must make such election during the action brought under subsection (b), but in no case later than the 180-day period beginning on the date that SIPC chooses to allow such election.  
(2)Method of payment 
(A)In generalTo the extent practicable, one-time payments made under this subsection shall be made in the same manner as payments of net equity claims of customers of a debtor are made under the other provisions of this Act. 
(B)Payment amount limited to claimsThe amount paid to a customer under this subsection shall be equal to the lesser of— 
(i)the customer’s net equity claim against the debtor; and 
(ii)the cap set under paragraph (3). 
(3)Cap on one-time paymentsAt the time the action is initiated under subsection (b), SIPC shall set a cap on the amount of one-time payments that can be made under this subsection, and such cap— 
(A)shall not exceed $500,000; and 
(B)shall apply equally to all customers of the debtor. 
(4)Effect of election 
(A)No SIPC advanceSection 9(a) shall not apply with respect to any customer who receives a one-time payment under this subsection. 
(B)SubrogationWith respect to any customer who receives a one-time payment under this subsection, SIPC shall be subrogated to all rights of such customer against the debtor once the customer recovers an amount equal to the customer’s net equity claim against the debtor. 
(5)Notice; technical assistanceIf SIPC allows customers to make the election described under paragraph (1)(A), SIPC shall— 
(A)promptly notify each customer of the debtor of their rights under this subsection; and 
(B)provide technical assistance to such customers to determine if they should make an election under paragraph (1)(B). 
(6)Treatment of certificates of depositFor purposes of this subsection, a certificate of deposit purchased by a person through an account with the debtor shall be treated as cash deposited and held by the debtor in an amount equal to the amount the person paid for the certificate of deposit, less any amounts paid to such person on the certificate of deposit.
(7)Judicial review of certain SIPC determinationsWith respect to any person who is not permitted to make an election under this subsection because SIPC does not identify them as a customer of the debtor, such person may commence an action against SIPC in the appropriate United States district court to challenge the determination by SIPC that they are not a customer of the debtor. 
(8)RulemakingSIPC may issue such regulations as may be necessary to carry out this subsection. 
(9)Debtor definedFor purposes of this subsection, the term debtor means the broker or dealer that is the subject of the action brought under subsection (b).. 
(b)ApplicationWith respect to an ongoing action brought under section 11(b) of the Securities Investor Protection Act of 1970 (15 U.S.C. 78ggg(b)) before the date of the enactment of this Act, the customer election available under section 11(c) of such Act may be made during the 180-day period beginning on the date of the enactment of this Act.
(c)Rule of ConstructionA person’s qualification as a customer for purposes of section 11(c) of the Securities Investor Protection Act of 1970 shall have no effect on whether such person qualifies as a customer under any other provision of such Act. 
 
